FILED
                             NOT FOR PUBLICATION
                                                                            NOV 19 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


LOVEPREET SINGH,                                 No.   20-71802

              Petitioner,                        Agency No. A215-680-087

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 17, 2021**
                               San Francisco, California

Before: SCHROEDER, W. FLETCHER, and MILLER, Circuit Judges.

      Lovepreet Singh seeks review of the decision of the Board of Immigration

Appeals (“BIA”) dismissing his appeal from his final order of removal to India.

The Immigration Judge (“IJ”) denied his application for asylum, withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252(a)(1) and we deny his petition for review.

      Singh argues that the BIA erred in dismissing his appeal because the IJ’s

adverse credibility determination was not based upon substantial evidence in the

record. Where, as here, the BIA reviewed the IJ’s credibility determination for

clear error and relied upon the IJ’s opinion and statement of reasons, the court also

looks to the IJ’s written decision as a guide to what lay behind the BIA’s

conclusion. See Lai v. Holder, 773 F.3d 966, 970 (9th Cir. 2014). The agency’s

factual findings “are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252 (b)(4)(B).

       “[U]nder the REAL ID Act, credibility determinations are made—and must

be reviewed—based on the ‘totality of the circumstances and all relevant factors,’

not a single factor.” Alam v. Garland, 11 F.4th 1133, 1135 (9th Cir. 2021) (en

banc) (abrogating the Ninth Circuit’s single-factor rule for adverse credibility

determinations). In assessing the “totality of the circumstances,” an IJ may rely on

statutory factors, like “demeanor,” “candor,” “responsiveness,” “plausibility,”

“inconsistency,” “inaccuracy,” and “falsehood,” as well as any other relevant

factor. 8 U.S.C. § 1158(b)(1)(B)(iii). For each factor forming the basis of an

adverse credibility determination, the IJ should refer to specific instances in the


                                           2
record that support a conclusion that the factor undermines credibility. Shrestha v.

Holder, 590 F.3d 1034, 1044 (9th Cir. 2010). An IJ may not selectively examine

evidence, but rather must provide a “reasoned analysis of the evidence as a whole”

to support an adverse credibility finding. Tamang v. Holder, 598 F.3d 1083,

1093–94 (9th Cir. 2010).

      There were three inconsistencies in Singh’s testimony upon which the IJ and

BIA expressly relied in determining that he was not credible: (1) whether the

timing of his promotion to Youth Leader occurred “shortly” after or three years

after joining the Mann Party; (2) whether he ran away from his attackers prior to

his 2017 assault or whether he conversed with them first; and (3) whether the name

of the Mann Party leader who facilitated him joining and wrote a letter attesting to

his membership was “Ranjeet” or “Rajinder” Singh. Because Singh had an

opportunity to explain these discrepancies at his hearing, and the IJ considered his

explanations and described in detail why she found them unpersuasive, the BIA did

not err in relying on this evidence as part of its adverse credibility determination.

Shrestha, 590 F.3d at 1043–44.

      The BIA also relied on the IJ’s determination that Singh’s testimony

regarding both his claimed 2017 and 2018 attacks was implausible. Because the IJ

listed specific, cogent reasons for her implausibility finding, Jibril v. Gonzales,


                                           3
423 F.3d 1129, 1135 (9th Cir. 2005) (citing Malhi v. INS, 336 F.3d 989, 993 (9th

Cir. 2003)), and because Singh had the opportunity to address the issue during his

merits hearing; Lalayan v. Garland, 4 F.4th 822, 833–34 (9th Cir. 2021) (citing Ai

Jun Zhi v. Holder, 751 F.3d 1088, 1093 (9th Cir. 2014)), the BIA did not err in

relying on this factor in its adverse credibility determination.

      The BIA also relied on the IJ’s observations of Singh’s demeanor and lack

of responsiveness. In support of her adverse credibility determination, the IJ noted

specific verbal and non-verbal cues in Singh’s demeanor that made her doubt the

veracity of his testimony. The BIA did not err in relying on the IJ’s demeanor

findings in support of its adverse credibility determination. Ling Huang v. Holder,

744 F.3d 1149, 1153 (9th Cir. 2014).

      Finally, the BIA relied on the IJ’s finding that the documentary evidence that

Singh submitted with his application did not rehabilitate the parts of his testimony

that the IJ found incredible. While the country conditions evidence submitted by

Singh does provide general evidence about the persecution of Sikhs in India and

those holding pro-Khalistan views, as well as the insecurity of national ID card

data, as the BIA notes, Singh has not provided an explanation as to how that

evidence rehabilitates the specific inconsistencies and implausible aspects of his




                                           4
testimony cited by the IJ. For these reasons, the BIA did not err in relying on the

IJ’s finding of Singh’s lack of rehabilitating documentary evidence.

      PETITION DENIED.




                                          5